Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious the combinations of limitations required by independent claims 1 or 6.
An (US 2015/0290491) is considered the closest prior art of record.  An teaches a hand gripper comprising: a first arm (10) including a first body (14) and a first grip portion (12); a second arm (20) including a second body (24) and a second grip portion (22), wherein an upper end portion of the second body is rotatably connected to an upper end portion of the first body (via rotating shaft 35); a pair of spring members (50a, 50b) symmetrically provided on front and rear surfaces of the first and second bodies, each of the spring members including a first compression spring (50a, 50b), first spring supports (51b) and second spring supports (51a) by which the first compression spring interposed therebetween is compressibly supported; a first spring member coupling shaft (58) through which the first spring supports are connected to each other and which is supported by the first body; and a second spring member coupling shaft (57) through which the second spring supports are connected to each other and which is supported by the second body; wherein a plurality of first elastic force adjusting grooves (27), to which the first spring member coupling shaft is selectively coupled, respectively, to adjust strength of elastic force provided by the spring members, are formed in the first body.
An fails to teach a plurality of second elastic force adjusting grooves to which the second spring member coupling shaft is selectively coupled are formed in the second body, as required by claim 1, or a through-hole is formed to pass through a surface of at least one of the first body and the second body, and a plurality of elastic force adjusting grooves to which the first spring member coupling shaft or the second spring member coupling shaft is coupled are formed in an inner side surface of the through-hole, as required by claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001.  The examiner can normally be reached on Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784